Case: 17-30083      Document: 00514280204         Page: 1    Date Filed: 12/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-30083                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        December 20, 2017
KAREN SARAGUSA,                                                            Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

COUNTRYWIDE HOME LOANS, INCORPORATED; BANK OF AMERICA,
N.A.; GREEN TREE HOME LENDING, L.L.C.; SETERUS,
INCORPORATED,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-2717


Before KING, ELROD, HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       Plaintiff-Appellant Karen Saragusa appeals the dismissal of various
claims arising out of a home mortgage loan and the denial of her Rule 60(b)
motion for relief from judgment. Finding no error, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30083      Document: 00514280204   Page: 2   Date Filed: 12/20/2017



                                 No. 17-30083
                                       I
      Karen Saragusa had a home mortgage loan with Countrywide.
According to the complaint, Countrywide modified her loan in 2008 due to her
inability to pay. The complaint alleges various delays and errors associated
with the modification.       After years of back-and-forth communications
regarding the modification, she received a loan modification from Bank of
America in 2014. After making a few payments, Saragusa informed Bank of
America that she would not make any more payments until she spoke with her
attorney.   With the assistance of counsel, she filed this lawsuit shortly
thereafter, asserting claims for fraudulent concealment, misrepresentation,
and unfair trade practices against Countrywide and Bank of America.
      Several months later, Bank of America transferred Saragusa’s unpaid
loan amounts to Seterus, Inc. Seterus notified Saragusa that it was her now
loan servicer and debt collector. Saragusa then amended her complaint to add
Seterus and Green Tree Home Lending, LLC, as defendants. Her amended
complaint asserts claims based on the Telephone Consumer Protection Act,
Fair Debt Collection Practices Act, Louisiana Consumer Credit Law,
conspiracy, the Americans with Disabilities Act, the home Mortgage Disclosure
Act, the Community Reinvestment Act, the Equal Credit Opportunity Act, and
the Fair Housing Act.
      The defendants moved to dismiss all claims, and the district court
granted those motions. Saragusa, proceeding pro se, then moved for relief from
the court’s judgment pursuant to Rule 60(b). She argued that newly discovered
evidence of fraud—namely, evidence of that the defendants committed other
fraudulent acts similar to those alleged in her complaint—required that the
district court’s order be set aside.   The district court denied relief on the
grounds that “Saragusa’s purportedly new evidence could have been discovered


                                       2
    Case: 17-30083    Document: 00514280204     Page: 3   Date Filed: 12/20/2017



                                 No. 17-30083
with reasonable diligence, and that the fraud alleged by Saragusa has no
bearing on the validity of the Court’s previous order.”
      This appeal followed.     Once again with the assistance of counsel,
Saragusa challenges the district court’s denial of her Rule 60(b) motion and
grant of defendants’ motions to dismiss.
                                       II
                                       A
      Saragusa first contends that the district court erred by denying her Rule
60(b) motion for relief from judgment. Rule 60(b) of the Federal Rules of Civil
Procedure provides that “the court may relieve a party . . . from a final
judgment” due to, among other things, “newly discovered evidence that, with
reasonable diligence, could not have been discovered” before or “fraud . . . ,
misrepresentation, or misconduct by an opposing party.”        Fed. R. Civ. P.
60(b)(2) & (3). “[T]he decision to grant or deny relief under Rule 60(b) lies
within the sound discretion of the district court and will be reversed only for
abuse of that discretion.” Edwards v. City of Houston, 78 F.3d 983, 995 (5th
Cir. 1996).
      There was no abuse of discretion here. Saragusa did not present any
evidence that the defendants obtained a favorable judgment by means of fraud
or misrepresentation or otherwise prevented her from “fully and fairly
presenting [her] case.” Hesling v. CSX Transp., Inc., 396 F.3d 632, 641 (5th
Cir. 2005) (stating that Rule 60(b)(3) “is aimed at judgments which were
unfairly obtained, not at those which are factually incorrect.” (internal
quotation marks omitted)). Nor was the evidence presented “newly discovered
evidence” within the meaning of Rule 60(b)(2); there was no indication that the
evidence could not have been found earlier with reasonable diligence, nor was
the evidence presented “material and controlling” such that it “clearly would
have produced a different result if present before the original judgment.” Id.
                                       3
    Case: 17-30083     Document: 00514280204       Page: 4   Date Filed: 12/20/2017



                                   No. 17-30083
at 639 (internal quotation marks omitted).            Finally, no “extraordinary
circumstances” warranted relief under the catch-all provision in Rule 60(b)(6).
      Saragusa’s primary argument on appeal is that the district court failed
to give her pro se motion the benefit of liberal construction. While “[w]e hold
pro se plaintiffs to a more lenient standard than lawyers[,] . . . pro se plaintiffs
must still plead factual allegations that raise the right to relief above the
speculative level.” Chhim v. Univ of Tex. at Austin, 836 F.3d 467, 469 (5th Cir.
2016). She failed to do that.
                                         B
      Saragusa also contends that defendants’ motions to dismiss were
improperly granted. She argues that, rather than dismissing her claims, she
should have been given “one last opportunity to amend her complaint.”
However, she did not request the opportunity to again amend her complaint
below, nor did she indicate what new facts would be added to a second amended
complaint. See Louque v. Allstate Ins. Co., 314 F.3d 776, 779 n.1 (5th Cir. 2002)
(“As a general rule, a party may not allude to an issue in the district court,
abandon it at the crucial time when the district court might have been called
to rule upon it, and then resurrect the issue on appeal.”); Rosenzweig v. Azurix
Corp., 332 F.3d 854, 865 (5th Cir. 2003) (holding that district court did not
abuse discretion in denying motion to amend complaint where “plaintiffs did
not attach a proposed amended complaint,” leaving district court to “speculate”
about how additional facts might amount to a legal claim). Aside from her
argument that she should have been given another opportunity to amend,
Saragusa has not presented any argument on appeal as to why the district
court erred in granting defendants’ motions to dismiss. See Davis v. Davis, 826
F.3d 258, 266 (5th Cir. 2016) (affirming summary judgment where plaintiff-
appellant failed to identify “any legitimate points of error” in the district court’s
decision).
                                         4
   Case: 17-30083   Document: 00514280204   Page: 5   Date Filed: 12/20/2017



                             No. 17-30083
    For the foregoing reasons, the decision of the district court is
AFFIRMED.




                                   5